 

Exhibit 10.49

 

Title:

Effective Date:

Executive Incentive Plan (2008)

November 4, 2007

 

 

Document Owner:

Human Resources Compensation

 

 

Approvals:

Bruce Chizen

 

Chair, Compensation Committee

 

 


DATE


 


AUTHOR


 


REVISION HISTORY

 

 

 

 

 

March 15, 2005

 

J. Cleveland

 

2005 Initial Plan

March 20, 2006

 

J. Collinson

 

2006 Plan Updates

October 30, 2006

 

S. Watanabe

 

2007 Plan Updates

April 27, 2007

 

J. Liedtke

 

Amendment to eligibility rules

January 28, 2008

 

S. Watanabe

 

2008 Plan Updates

 

 

1

--------------------------------------------------------------------------------


 

PLAN OBJECTIVES:

 

This Synopsys Executive Incentive Plan (“EIP” or the “Plan”) provides members of
the Company’s senior management the potential to earn variable compensation
linked directly to individual contribution toward:

 

1.               Driving the strategic direction of the Company.

2.               Driving attainment of revenue and operating margin targets.

3.               Reinforcing a culture of accountability and performance
excellence.

4.               Ensuring that the payment of all incentive bonuses under the
Plan qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code (“Section 162(m)”), and therefore
not subject to the annual $1 million limitation on the income tax deductibility
of compensation paid per certain covered executive officers imposed under
Section 162(m).  Accordingly, all payments under the Plan shall be made pursuant
to the terms and conditions of the Company’s 2006 Employee Equity Incentive Plan
(2006 Equity Plan) approved by the Company’s stockholders, whether as
“Performance Cash Awards” or “Performance Stock Units Awards” thereunder.

 

ELIGIBILITY:

Subject to achievement as described below, an employee is eligible to receive an
EIP award if he or she is:

·                  a Corporate Staff Member and Section 16(b) officer

·                  a regular employee scheduled to work at least 20 hours per
week

·                  employed by Synopsys as of the first working work day of the
fourth quarter of the fiscal year

·                  actively employed through the day the incentive checks are
distributed (or on an approved leave of absence)

and

·                  does not participate in a commission or other incentive plan
(including, but not limited to Sales, Applications Consultants, or incentive
plans relating to  acquisitions)

·                  prepares and delivers performance reviews for all direct
reports eligible to receive reviews by August 1, 2008 unless an exception to
this requirement is recommended by the SVP, Human Resources and Facilities and
approved by the Chairman of the Compensation Committee.

 

ADMINISTRATION:

The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”) that has been designated to administer programs
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m).  The Committee shall have authority to make rules and adopt
administrative procedures in connection with the Plan and shall have discretion
to provide for situations or conditions not specifically provided for herein
consistent with the purposes of the Plan.  The Committee shall determine the
beginning and ending dates for each performance period.  Unless otherwise
determined by the Committee, the performance period shall correspond to the
Company’s fiscal year.  Notwithstanding any other provision of the Plan to the
contrary, the Plan shall be administered and its provisions interpreted so that
payments pursuant to the Plan qualify as “performance-based compensation” within
the meaning of Section 162(m).  Determinations by the Committee shall be final
and binding on the Company and all participants.

 

INCENTIVE TARGET AWARDS:

The individual’s incentive target award is based upon a percentage of annual
base salary as determined by the Committee (“Target Award”).  Stock-based and
other variable compensation are not included in the target calculation.

 

 

2

--------------------------------------------------------------------------------


 

PERFORMANCE CRITERIA:

Payment of the Target Award is determined by the Committee based on the
Company’s achievement of Corporate Financial Performance Goals which include
current year targeted revenue and operating margin goals as well as Revenue
Backlog targets (committed revenue for applicable future years), reinforcing the
Company’s ratable business model.  The specific Corporate Financial Performance
Goals and their relative weighting are as follows:

 

CORPORATE FINANCIAL PERFORMANCE GOALS:

 

FY2008 Revenue Target — 33.33%

FY2008 Non-GAAP Operating Margin Target — 33.33%

FY2009 Revenue Backlog Target — 33.34%

 

 

REVENUE PREDICTABILITY FACTOR:

 

FY2010 Revenue Backlog Target

 

 

PAYOUT FORMULA FOR ACTUAL AWARDS:

The Company must achieve a threshold of a weighted average of 90% of the
Corporate Financial Performance Goals before payment of any portion of the
Target Award is permitted. Achievement of 90% or more of the Corporate Financial
Performance Goals results in the applicable Corporate Financial Payout Factor,
as illustrated in Exhibit A.  For illustration purposes, Exhibit A, the
Corporate Financial Payout Factor Schedule, sets forth achievement percentages
at increments of one percentage.  The actual Payout Factor will be calculated
based upon one-quarter percentage point increments of achievement to plan. 
Achievement of 90% or more of target FY2010 Revenue Backlog Goal results in the
applicable Revenue Predictability Payout Factor set forth in Exhibit B.  The
Revenue Predictability Payout Factor will be calculated based upon whole percent
increments of achievement to plan, as reflected in Exhibit B, the Revenue
Predictability Payout Factor Schedule.  Notwithstanding the foregoing, the
maximum Preliminary Award for any individual is 200% of the Target Award and the
Company has the option to fund achievement in excess of the Target Award with
cash and Restricted Stock Units (RSUs).

 

Payouts of actual awards are determined by the Compensation Committee following
a recommendation by executive management.  Subject to the Committee’s discretion
as set forth under “Final Awards” below, the payout formula for each Preliminary
Award is as follows:

 

Preliminary Award =

Target Award x Corporate Financial Payout Factor x Revenue Predictability Payout
Factor (if any)

 

In addition and in accordance with the 2006 Equity Plan, the maximum Actual
Award for any individual is $2,000,000 in cash and 1,000,000 shares of RSUs in
any calendar year.

 

 

3

--------------------------------------------------------------------------------


 

FINAL AWARDS:

No later than thirty (30) days after the receipt by the Committee of the
financial statements for a performance period the Committee shall determine
whether the established performance criteria were achieved. Executive management
will make recommendations to the Committee regarding individual payouts based
upon the individual’s relative performance against the Corporate Financial
Performance Goals and the Revenue Predictability Goal.  The Committee shall have
full discretion to reduce individual Preliminary Awards based on individual
performance, EPS considerations, or as it otherwise considers appropriate in the
circumstances in order to determine final actual awards (“Actual Awards”).  The
Committee shall not have discretion to increase Preliminary Awards for a
performance period.

 

PAYMENT SCHEDULE:

Payment of Actual Awards will occur within thirty (30) days following the
certification by the Committee that the performance and other criteria for
payment have been satisfied (the “Certification Date”) and final determination
of the Actual Award.

 

In the event the Committee does not specify the form of the payment at the time
the Committee establishes the Target Award, the form of payment of the Actual
Award shall be: (a) cash in an amount not to exceed the amount of the Target
Award, and (b) Restricted Stock Units, 100% of which will vest on the one-year
anniversary of the effective grant date provided the recipient is providing
continuous services on such date, the value of which would equal no more than
the amount by which the Actual Award exceeds the Target Award increased by an
reasonable rate of interest to account for the time value of money.  The
Committee may determine (a “Retroactive Determination”) on or before the
Certification Date that the form of the entire Actual Award payment will only be
cash.  In the event the Committee makes a Retroactive Determination, the total
value of the cash payment shall not exceed the amount of the Actual Award.

 

Cash, RSUs or Restricted Stock issued hereunder shall be deemed issued pursuant
to the 2006 Employee Equity Incentive Plan unless otherwise determined by the
Committee.

 

 

4

--------------------------------------------------------------------------------


 

IMPORTANT NOTES ABOUT THE PLAN:

This Plan supersedes and replaces all prior executive incentive plans.  The
Committee reserves the right to terminate and or make changes to the Plan at any
time, with or without notice.  The Committee may likewise terminate an
individual’s participation in the Plan at any time, with or without notice. 
Nothing in this Plan shall be construed to be a guarantee that any participant
will receive all or part of an incentive award or to imply a contract between
the Company and any participant.  The Committee may reduce the incentive payout
based on achievement of publicly announced targets, product milestones,
strategic goals, cross-functional teamwork and collaboration, and unforeseen
changes in the economy and/or geopolitical climate.

 

 

Notwithstanding the foregoing, the performance criteria may be modified by the
Committee to take into consideration one or more of the following: (1) changes
in accounting principles that become effective during the performance period in
accordance with US GAAP, (2) extraordinary, unusual or infrequently occurring
events, (3) the disposition of a business or significant assets, (4) gains or
losses from all or certain claims and/or litigation and insurance recoveries,
(5) the impact of impairment of intangible assets, (6) restructuring activities,
(7) the impact of investments or acquisitions, and/or (8) changes in corporate
capitalization such as stock splits and certain reorganizations; provided,
however, that any such modifications are consistent with Section 162(m) and the
regulations issued thereunder.  Notwithstanding the foregoing, the Committee
must select criteria that collectively satisfy the requirements of
performance-based compensation for the purposes of Section 162(m), including by
establishing the targets at a time when the performance relative to such targets
is substantially uncertain.

 

 

 


APPROVALS:


 

 

Compensation Committee,

 

 

By:

/s/ Bruce Chizen

 

January 29, 2008

 

Bruce Chizen

Date

 

Chair, Compensation Committee

 

 

 

5

--------------------------------------------------------------------------------


 

Executive Incentive Plan (2008)

Exhibit A — Corporate Financial Payout Factor Schedule

 

% Achievement of Plan

 

Payout Factor*

<= 90%

 

50.0%

91%

 

55.0%

92%

 

60.0%

93%

 

65.0%

94%

 

70.0%

95%

 

75.0%

96%

 

80.0%

97%

 

85.0%

98%

 

90.0%

99%

 

95.0%

100%

 

100.0%

101%

 

107.0%

102%

 

114.0%

103%

 

121.0%

104%

 

127.5%

105%

 

134.0%

106%

 

140.0%

107%

 

146.0%

108%

 

150.0%

109%

 

154.0%

110%

 

156.8%

111%

 

159.5%

112%

 

161.5%

113%

 

163.5%

114%

 

165.5%

115%

 

167.5%

116%

 

169.5%

117%

 

171.5%

118%

 

173.5%

119%

 

175.5%

>=120%

 

177.5%

--------------------------------------------------------------------------------

*The Payout Factor column represents payout factors based upon whole percentage
increments of achievement to plan.  The actual Payout Factor will be
interpolated based upon one-quarter percent increments of achievement.  For
example, if percent achievement to plan is 101.5%, the Actual Payout Factor
would be 110.5%.

 

 

6

--------------------------------------------------------------------------------


 

Executive Incentive Plan (2008)

Exhibit B — Revenue Predictability Payout Factor Schedule

 

Revenue Predictability Factor

Percent of FY2010 Revenue Backlog Achieved

 

Payout Factor

<= 95%

 

100.0%

96%

 

102.0%

97%

 

104.0%

98%

 

106.0%

99%

 

108.0%

100%

 

110.0%

101%

 

112.0%

102%

 

114.0%

103%

 

116.0%

104%

 

118.0%

105%

 

120.0%

106%

 

122.0%

107%

 

124.0%

108%

 

126.0%

109%

 

128.0%

>= 110%

 

130.0%

 

 

7

--------------------------------------------------------------------------------